            Case 6:21-cv-00143-ADA Document 1 Filed 02/11/21 Page 1 of 19




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

 FLEXIWORLD TECHNOLOGIES, INC.,

                          Plaintiff,               CASE NO. 6:21-cv-0143
 v.
                                                   PATENT CASE
 CANON, INC. and
 CANON SOLUTIONS AMERICA, INC.,                    JURY TRIAL DEMANDED

                          Defendants.

                ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Flexiworld Technologies, Inc., files this Original Complaint for patent

infringement against Canon, Inc., and Canon Solutions America, Inc. alleging as follows:

                                       NATURE OF THE SUIT

       1.       This is a claim for patent infringement arising under the patent laws of the United

States, Title 35 of the United States Code.

                                          THE PARTIES

       2.       Plaintiff Flexiworld Technologies, Inc. (“Plaintiff” or “Flexiworld”) is a

Washington corporation with its principal place of business at 2716 SE 169th Ave Q147,

Vancouver, WA.

       3.       Defendant Canon, Inc. (“CI”) is a Japanese corporation with a principal place of

business located at 30-2, Shimomarkuko 3-chome, Ohta-ku, Tokyo 146-8501, Japan.

       4.       Defendant Canon Solutions America, Inc. (“CSAI”) is a New York corporation

with a regular and established place of business located at 12515 Research Blvd., Building 7,

Suite 110, Austin, Texas, 78759. CSAI is registered to do business in Texas and can be served




ORIGINAL COMPLAINT                                                                         Page 1 of 19
            Case 6:21-cv-00143-ADA Document 1 Filed 02/11/21 Page 2 of 19




via its registered agent, Corporation Service Company dba CSC – Lawyers Incorporating Service

Company at 211 East 7th Street, Suite 620, Austin, Texas 78701-3218.

       5.       Defendants CI and CSAI are each individually liable and are jointly and severally

liable for infringement of the Patents-in-Suit. Under theories of alter ego, single business

enterprise liability, and agency, the conduct of each can be attributed to and considered the

conduct of the others for purposes of infringement of the Patents-in-Suit. CI and CSAI have in

the past and continue to hold themselves out as a single entity – “Canon” – acting in concert,

with knowledge of each other’s actions and control over each other.

       6.       Defendants CI and CSAI are hereinafter collectively referred to as “Defendant”

or “Canon.”

                                 JURISDICTION AND VENUE

       7.       This action arises under the patent laws of the United States, 35 U.S.C. § 101, et

seq. This Court’s jurisdiction over this action is proper under the above statutes, including 35

U.S.C. § 271, et seq., 28 U.S.C. § 1331 (federal question jurisdiction), and § 1338 (jurisdiction

over patent actions).

       8.       Canon is subject to personal jurisdiction in this Court. In particular, this Court has

personal jurisdiction over Canon because Canon, directly and through its subsidiaries, divisions,

groups, or distributors, has sufficient minimum contacts with this forum as a result of business

conducted within the State of Texas and/or pursuant to Fed. R. Civ. P. 4(k)(2). Furthermore, on

information and belief, Canon has engaged in continuous, systematic, and substantial activities

within this State, including substantial marketing and sales of products within this State and this

District. Furthermore, on information and belief, this Court has personal jurisdiction over Canon

because Canon has committed acts giving rise to Flexiworld’s claims for patent infringement

within and directed to this District.


ORIGINAL COMPLAINT                                                                         Page 2 of 19
               Case 6:21-cv-00143-ADA Document 1 Filed 02/11/21 Page 3 of 19




          9.       Furthermore, on information and belief, Canon has purposefully and voluntarily

placed one or more infringing products into the stream of commerce with the expectation that they

will be purchased and/or used by residents of this judicial District, including by directly and

indirectly working with distributors, and other entities located in the State of Texas, to ensure the

accused products reach the State of Texas and this judicial District, including in the Waco Division.

          10.      Canon also maintains commercial websites accessible to residents of the State of

Texas and this judicial District, through which Canon promotes and facilitates sales of the

accused products. For example, Canon’s websites https://global.canon/en/index.html and

https://csa.canon.com/internet/portal/us/csa are accessible to consumers in the United States,

including those in the State of Texas and this judicial District, where Canon supplies information

about products that can be in this judicial District, including the accused products identified

herein.

          11.      Canon has further availed itself of this District in other lawsuits, such as Canon

Inc. v. Optimum Imaging Technologies LLC, No. 1:20-cv-01238 (W.D. Tex.), Canon Inc. v.

Roku, Inc., No. 6:19-cv-00245 (W.D. Tex.), and Canon Inc. v. Acecom, Inc., No. 1:18-cv-00181

(W.D. Tex.), where Canon filed suit as a plaintiff in a patent infringement lawsuit. In so doing,

Canon used this Court’s judicial resources and received protections from this District’s rules and

laws.

          12.      This Court has general jurisdiction over Canon due to Canon’s continuous and

systematic contacts with the State of Texas and this jurisdiction. Further, Canon is subject to this

Court’s jurisdiction because it has committed patent infringement in the State of Texas and this

jurisdiction. Thus, Canon has established minimum contacts with the State of Texas and the

exercise of jurisdiction would not offend traditional notions of fair play and substantial justice.




ORIGINAL COMPLAINT                                                                           Page 3 of 19
          Case 6:21-cv-00143-ADA Document 1 Filed 02/11/21 Page 4 of 19




        13.     On information and belief, Canon has committed acts of infringement in this

District and has one or more regular and established places of business within this District under

the language of 28 U.S.C. § 1400(b). Canon maintains a permanent physical presence within the

Western District of Texas, conducting business from at least its location at 12515 Research

Blvd., Building 7, Suite 110, Austin, Texas 78759. Thus, venue is proper in this District with

respect to Canon under 28 U.S.C. § 1400(b).

        14.     In addition, on information and belief, venue is proper in this judicial district

under 28 U.S.C. § 1391(b), (c) and 1400(b) because Canon has conducted and does conduct

substantial business in this forum, directly and/or through subsidiaries, agents, representatives, or

intermediaries, such substantial business including but not limited to: (i) at least a portion of the

infringements alleged herein; (ii) purposefully and voluntarily placing one or more infringing

products into the stream of commerce with the expectation that they will be purchased by

consumers in this forum; or (iii) regularly doing or soliciting business, engaging in other

persistent courses of conduct, or deriving substantial revenue from goods and services provided

to individuals in Texas and in this judicial district. In addition, CI is a foreign entity. 28 U.S.C.

§ 1391(c)(3) provides that “a defendant not resident in the United States may be sued in any

judicial district.”

        15.     Venue is therefore proper in the Western District of Texas pursuant to 28 U.S.C. §

1391 and 28 U.S.C. § 1400(b).

                        FLEXIWORLD AND THE PATENTS-IN-SUIT

        16.     Flexiworld is a pioneer and leading innovator in the field of pervasive wireless

technologies.




ORIGINAL COMPLAINT                                                                         Page 4 of 19
         Case 6:21-cv-00143-ADA Document 1 Filed 02/11/21 Page 5 of 19




       17.     Flexiworld was founded by American scientist and inventor William Ho Chang

and is an innovator engaged in research and development of technologies for wireless

applications and embedded solutions in short-range wireless (e.g., Bluetooth, WiFi) and mobile

device markets.

       18.     Flexiworld has significantly contributed to the innovation of wireless devices such

as mobile phones, notebooks, PDAs, digital cameras, wireless television, wireless printers,

wireless audio devices, etc.

       19.     Flexiworld was voted the best early-stage company in the Pacific Northwest in

2002 and Flexiworld’s business plan was also voted, consecutively, as the top 2 among the “Ten

Best” in 2002 and in 2003 by the Business Journal in Silicon Valley, USA.

       20.     Flexiworld’s innovative work and results have been widely recognized in the

industry. The company’s patents have been repeatedly forward cited by major technology

companies worldwide, including by Canon.

       21.     Flexiworld has developed wireless applications and embedded solutions for the

short-range wireless and mobile device market.

       22.     William H. Chang, one of the named co-inventors on the Patents-in-Suit, is the

founder and President of Flexiworld. Mr. Chang has been granted over 77 United States patents

and over 91 patents worldwide on his inventions.

       23.     Christina Ying Liu, one of the named co-inventors on the Patents-in-suit, is a

Flexiworld shareholder. Ms. Liu has been granted over 60 United States patents and over 70

patents worldwide on her inventions.

       24.     This cause of action asserts infringement of United States Patent Nos. 9,036,181

(“the ’181 Patent”), 10,140,071 (“the ’071 Patent”), United States Patent Nos. 10,481,846 (“the




ORIGINAL COMPLAINT                                                                     Page 5 of 19
          Case 6:21-cv-00143-ADA Document 1 Filed 02/11/21 Page 6 of 19




’846 Patent”), 10,642,576 (“the ’576 Patent”), and 10,761,791 (“the ’791 Patent”) (collectively,

the “Patents-in-Suit”).

       The ʼ181

       25.     The ’181 Patent, entitled “Wireless printing device for printing digital content

received via wireless communication compatible, at least partly, with IEEE 802.11 or Bluetooth,”

duly and legally issued on May 19, 2015, from U.S. Patent Application No. 12/764,015, filed on

April 20, 2010, naming William Ho Chang and Christina Ying Liu as the inventors. A true and

correct copy of the ’181 Patent is attached hereto as Exhibit 1 and is incorporated by reference.

       26.     The ’181 Patent claims patent-eligible subject matter under 35 U.S.C. § 101.

       27.     Flexiworld is the owner and assignee of all rights, title, and interest in and under

the ’181 Patent.

       28.     An assignment of the ’181 Patent from inventors Chang and Liu to Flexiworld is

recorded at the United States Patent and Trademark Office (“PTO”) at Reel/Frame 029112/0430.

       29.     Flexiworld has standing to sue for infringement of the ’181 Patent.

       The ʼ071 Patent

       30.     The ’071 Patent, entitled “ Printers, printer controllers, printer software, or printer

firmware for supporting wireless printing or printing over air,” duly and legally issued on

November 27, 2018, from U.S. Patent Application No. 15/332,432, filed on October 24, 2016,

naming William Ho Chang and Christina Ying Liu as the inventors. A true and correct copy of

the ’071 Patent is attached hereto as Exhibit 3 and is incorporated by reference.

       31.     The ’071 Patent claims patent-eligible subject matter under 35 U.S.C. § 101.

       32.     Flexiworld is the owner and assignee of all rights, title, and interest in and under

the ’071 Patent.




ORIGINAL COMPLAINT                                                                        Page 6 of 19
         Case 6:21-cv-00143-ADA Document 1 Filed 02/11/21 Page 7 of 19




       33.     An assignment of the ’071 Patent from inventors Chang and Liu to Flexiworld is

at the PTO at Reel/Frame 042385/0202.

       34.     Flexiworld has standing to sue for infringement of the ’071 Patent.

       The ʼ846 Patent

       35.     The ’846 Patent, entitled, “Software applications and information apparatus for

printing over air or for printing over a network,” duly and legally issued on November 19, 2019,

from U.S. Patent Application No. 15/697,247, filed on September 6, 2017, naming William Ho

Chang and Christina Ying Liu as the inventors. A true and correct copy of the ʼ846 Patent is

attached hereto as Exhibit 3 and is incorporated by reference.

       36.     The ’846 Patent claims patent-eligible subject matter under 35 U.S.C. § 101.

       37.     Flexiworld is the owner and assignee of all rights, title, and d interest in and under

the ’846 Patent.

       38.     An assignment of the ’846 Patent from inventors Chang and Liu to Flexiworld is

recorded at the PTO at Reel/Frame 044174/0659.

       39.     Flexiworld has standing to sue for infringement of the ’846 Patent.

       The ʼ576 Patent

        40.    The ’576 Patent, entitled, “Mobile information apparatus that includes wireless

communication circuitry for discovery of an output device for outputting digital content at the

wirelessly discovered output device,” duly and legally issued on May 5, 2020, from U.S. Patent

Application No. 16/229,896, filed on December 21, 2018, naming William Ho Chang and

Christina Ying Liu as the inventors. A true and correct copy of the ʼ846 Patent is attached hereto

as Exhibit 4 and is incorporated by reference.

       41.     The ’576 Patent claims patent-eligible subject matter under 35 U.S.C. § 101.




ORIGINAL COMPLAINT                                                                       Page 7 of 19
          Case 6:21-cv-00143-ADA Document 1 Filed 02/11/21 Page 8 of 19




       42.     Flexiworld is the owner and assignee of all rights, title, and interest in and under

the ’576 Patent.

       43.     An assignment of the ’576 Patent from inventors Chang and Liu to Flexiworld is

recorded at the PTO at Reel/Frame 012382/0239

       44.     Flexiworld has standing to sue for infringement of the ’576 Patent.

       The ʼ791 Patent

       45.     The ’791 Patent, entitled, “Wireless printing devices that provide printing services

over a network without a need for a client device of the printing device to use, at the client device,

a printer specific printer driver,” duly and legally issued on September 1, 2020, from U.S. Patent

Application No. 15/726,899, filed on October 6, 2017, naming William Ho Chang and Christina

Ying Liu as the inventors. A true and correct copy of the ʼ791 Patent is attached hereto as Exhibit

5 and is incorporated by reference.

       46.     The ’791 Patent claims patent-eligible subject matter under 35 U.S.C. § 101.

       47.     Flexiworld is the owner and assignee of all rights, title, and interest in and under

the ’791 Patent.

       48.     An assignment of the ’791 Patent from inventors Chang and Liu to Flexiworld is

recorded at the PTO at Reel/Frame 043806/0709.

       49.     Flexiworld has standing to sue for infringement of the ’791 Patent.

       50.     Canon has not obtained a license to any of the Patents-in-Suit.

       51.     Canon does not have Flexiworld’s permission to make, use, sell, offer to sell, or

import products that are covered by one or more claims of any of the Patents-in-Suit.

       52.     Canon needs to obtain a license to the Patents-in-Suit and cease its ongoing

infringement of Flexiworld’s patent rights.




ORIGINAL COMPLAINT                                                                        Page 8 of 19
          Case 6:21-cv-00143-ADA Document 1 Filed 02/11/21 Page 9 of 19




                                  GENERAL ALLEGATIONS

       53.     Canon makes, uses, sells, offers to sell, and/or imports into the United States

products as claimed in each of the Patents-in-Suit.

       54.     Canon makes, uses, sells, offers to sell, and/or imports into the United States

wireless printers that infringe at least one claim of one or more of the Patents-in-Suit, including

but not limited to Canon’s imageClass and imageRunner wireless printers (“the Accused Wireless

Printers”).

       55.     Canon makes, uses, sells, offers to sell, and/or imports into the United States a

computer readable medium, with at least part of a software program recorded therein, that infringes

at least one claim of one or more of the Patents-in-Suit, including but not limited to computer

readable recording mediums with Canon’s PRINT Business App recorded therein (“the Accused

Canon Apps”).

       56.     Canon has infringed and continues to infringe (literally and/or under the doctrine

of equivalents), directly, indirectly, and/or through subsidiaries, agents, representatives, or

intermediaries, one or more claims of each of the Patents-in-Suit by making, using, importing,

testing, supplying, causing to be supplied, selling, and/or offering for sale in the United States the

Accused Wireless Printers and/or the Accused Canon Apps (collectively “the Accused

Products”).

       57.     Canon’s customers have directly infringed and continue to directly infringe the

Patents-in-Suit by using the Accused Products. Through its product manuals, website, and/or

sales and marketing activities, Canon solicits, instructs, encourages, and aids and abets its

customers to purchase and use the Accused Products in an infringing way.

       58.     Canon has knowledge of the Patents-in-Suit at least as of service of this lawsuit.




ORIGINAL COMPLAINT                                                                        Page 9 of 19
         Case 6:21-cv-00143-ADA Document 1 Filed 02/11/21 Page 10 of 19




       59.     Canon’s ongoing actions are with specific intent to cause infringement of one or

more claims of each of the Patents-in-Suit.

       60.     Further discovery may reveal earlier knowledge of one or more of the Patents-in-

Suit, which would provide additional evidence of Canon’s specific intent and/or willful blindness

with respect to infringement.

       61.     Flexiworld has been and continues to be damaged as a result of Canon’s infringing

conduct. Canon is therefore liable to Flexiworld in an amount that adequately compensates

Flexiworld for Canon’s infringement, which, by law, cannot be less than a reasonable royalty,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

       62.     Canon markets and sells other products that are not covered by the claims of the

Patents-in-Suit but that are sold with or in conjunction with the Accused Products (e.g., printer

ink). Accordingly, Flexiworld is entitled to collect damages from Canon for convoyed sales of

certain non-patented items.

       63.     Canon failed to obtain permission from Flexiworld to make, use, sell, offer to sell,

or import products incorporating the inventions claimed in the Patents-in-Suit including, but not

limited to, the Accused Products.

       64.     Attached hereto are Exhibits 6-10, and incorporated herein by reference, are

representative claim charts detailing how the exemplar Accused Products have, and continue to,

infringe the Patents-in-Suit.

       65.     For each count of infringement listed below, Flexiworld incorporates and re-states

the allegations contained in the preceding paragraphs above, including these General Allegations,

as if fully set forth in each count of infringement.




ORIGINAL COMPLAINT                                                                     Page 10 of 19
         Case 6:21-cv-00143-ADA Document 1 Filed 02/11/21 Page 11 of 19




                    COUNT I – INFRINGEMENT OF THE ’181 PATENT

       66.     Flexiworld incorporates herein the allegations made in paragraphs 1 through 65.

       67.     Canon has and continues to directly infringe one or more claims of the ’181 Patent,

including, for example, claims 1, 2, 3, 5, and 6, in violation of 35 U.S.C. § 271(a) by making,

using, selling, offering for sale, and/or importing into the United States infringing products

including, but not limited to, the Accused Wireless Printers.

       68.     Additionally, on information and belief, Canon is indirectly infringing the ’181

Patent in violation of 35 U.S.C. § 271(b) at least by inducing customers to purchase the Accused

Wireless Printers and/or by instructing customers how to use the Accused Wireless Printers in a

way that directly infringes at least claims 1, 2, 3, 5, and 6 of the ’181 Patent.

       69.     Canon has had actual knowledge of the ’181 Patent since at least January 26, 2021.

       70.     On information and belief, Canon’s ongoing actions represent a specific intent to

induce infringement of at least claims 1, 2, 3, 5, and 6 of the ’181 Patent. For example, Canon

offers its customers extensive customer support and instructions that instruct and encourage its

customers to infringe the ʼ181 Patent via at least their use of the Accused Wireless Printers. See,

e.g., https://csa.canon.com/internet/portal/us/csa; https://csa.canon.com/internet/portal/us/csa/

support/help-desk; https://csa.canon.com/internet/portal/us/csa/support/.

       71.     An exemplary claim chart demonstrating Canon’s infringement of the ʼ181 Patent,

as well as Canon’s customers’ infringement of the ’181 Patent, which is induced by Canon, is

attached as Exhibit 6 and incorporated herein by reference.

       72.     As a result of Canon’s infringement of the ’181 Patent, Flexiworld has suffered and

is owed monetary damages adequate to compensate it for the infringement under 35 U.S.C. § 284,

but in no event less than a reasonable royalty.




ORIGINAL COMPLAINT                                                                      Page 11 of 19
         Case 6:21-cv-00143-ADA Document 1 Filed 02/11/21 Page 12 of 19




                   COUNT II – INFRINGEMENT OF THE ’071 PATENT

       73.     Flexiworld incorporates herein the allegations made in paragraphs 1 through 65.

       74.     Canon has and continues to directly infringe one or more claims of the ’071 Patent,

including, for example, claims 1-7, in violation of 35 U.S.C. § 271(a) by making, using, selling,

offering for sale, and/or importing into the United States infringing products including, but not

limited to, the Accused Wireless Printers.

       75.     Additionally, on information and belief, Canon is indirectly infringing the ’071

Patent in violation of 35 U.S.C. § 271(b) at least by inducing customers to purchase the Accused

Wireless Printers and/or by instructing customers how to use the Accused Wireless Printers in a

way that directly infringes at least claims 1-7 of the ’071 Patent.

       76.     Canon has had actual knowledge of the ’071 Patent since at least January 26, 2021.

       77.     On information and belief, Canon’s ongoing actions represent a specific intent to

induce infringement of at least claims 1-7 of the ’071 Patent. For example, Canon offers its

customers extensive customer support and instructions that instruct and encourage its customers

to infringe the ʼ181 Patent via at least their use of the Accused Wireless Printers. See, e.g.,

https://csa.canon.com/internet/portal/us/csa; https://csa.canon.com/internet/portal/us/csa/

support/help-desk; https://csa.canon.com/internet/portal/us/csa/support/.

       78.     An exemplary claim chart demonstrating Canon’s infringement of the ʼ071 Patent,

as well as Canon’s customers’ infringement of the ’071 Patent, which is induced by Canon, is

attached as Exhibit 7 and incorporated herein by reference.

       79.     As a result of Canon’s infringement of the ’071 Patent, Flexiworld has suffered and

is owed monetary damages adequate to compensate it for the infringement under 35 U.S.C. § 284,

but in no event less than a reasonable royalty.

                   COUNT III – INFRINGEMENT OF THE ’846 PATENT


ORIGINAL COMPLAINT                                                                       Page 12 of 19
         Case 6:21-cv-00143-ADA Document 1 Filed 02/11/21 Page 13 of 19




       80.     Flexiworld incorporates herein the allegations made in paragraphs 1 through 65.

       81.     Canon has and continues to directly infringe one or more claims of the ’846 Patent,

including, for example, claims 1-5, in violation of 35 U.S.C. § 271(a) by making, using, selling,

offering for sale, and/or importing into the United States infringing products including, but not

limited to, the Accused Canon Apps, including non-transitory computer readable storage mediums

with the Accused Canon Apps.

       82.     Additionally, on information and belief, Canon is indirectly infringing the ’846

Patent in violation of 35 U.S.C. § 271(b) by inducing customers to purchase and/or download the

Accused Canon Apps and/or by instructing customers how to use the Accused Canon Apps in a

way that directly infringes at least claims 1-5 of the ’846 Patent.

       83.     Canon has had actual knowledge of the ’846 Patent since at least January 26, 2021.

       84.     On information and belief, Canon’s ongoing actions represent a specific intent to

induce infringement of at least claims 1-5 of the ’846 Patent. For example, Canon offers its

customers extensive customer support and instructions, including an instructional video and

brochures, that instruct and encourage its customers to infringe the ʼ846 Patent via at least their

use of the Accused Canon Apps. See, e.g., https://downloads.canon.com/nw/pdfs/

copiers/CanonPrintBusinessPromoFlyer.pdf; https://downloads.canon.com/nw/

pdfs/copiers/CPB-MinimizingTouchPoints-RemoteOperation.pdf; https://csa.canon.com/

internet/portal/us/csa/products/details/software/enterprise-office/canon-print-business-app/canon-

print-buisness-app.

       85.     Additionally, on information and belief, Canon is indirectly infringing the ʼ846

Patent in violation of 35 U.S.C. § 271(c) by contributing to the direct infringement of Canon’s

customers. Since at least when it learned of the ʼ846 patent, Canon has known, or should have




ORIGINAL COMPLAINT                                                                       Page 13 of 19
         Case 6:21-cv-00143-ADA Document 1 Filed 02/11/21 Page 14 of 19




known, that the intended use of its Accused Canon Apps by an end user is both patented and

infringing.

       86.     The Accused Canon Apps are not staple articles or commodities of commerce

suitable for substantial noninfringing use. Rather, the Accused Canon Apps are especially made

and/or adapted for use in infringing the ʼ846 Patent. Further, the Accused Canon Apps are a

material part of the inventions claimed in claims 1-5 of the ʼ846 Patent. See, e.g.,

https://downloads.canon.com/nw/pdfs/copiers/CanonPrintBusinessPromoFlyer.pdf; https://

downloads.canon.com/nw/pdfs/copiers/CPB-MinimizingTouchPoints-RemoteOperation.pdf;

https://csa.canon.com/internet/portal/us/csa/products/details/software/enterprise-office/canon-

print-business-app/canon-print-buisness-app.

       87.     An exemplary claim chart demonstrating Canon’s infringement of the ʼ846 Patent,

as well as Canon’s customers’ infringement of the ’846 Patent, which is induced and contributed

to by Canon, is attached as Exhibit 8 and incorporated herein by reference.

       88.     As a result of Canon’s infringement of the ’846 Patent, Flexiworld has suffered and

is owed monetary damages adequate to compensate it for the infringement under 35 U.S.C. § 284,

but in no event less than a reasonable royalty.

                  COUNT IV – INFRINGEMENT OF THE ’576 PATENT

       89.     Flexiworld incorporates herein the allegations made in paragraphs 1 through 65.

       90.     Canon has and continues to directly infringe one or more claims of the ’576 Patent,

including, for example, claims 15, 16, 18, and 20, in violation of 35 U.S.C. § 271(a) by making,

using, selling, offering for sale, and/or importing into the United States infringing products

including, but not limited to, the Accused Canon App.

       91.     Additionally, on information and belief, Canon is indirectly infringing the ’576

Patent in violation of 35 U.S.C. § 271(b) by inducing customers to purchase and/or download the


ORIGINAL COMPLAINT                                                                     Page 14 of 19
         Case 6:21-cv-00143-ADA Document 1 Filed 02/11/21 Page 15 of 19




Accused Canon Apps and/or by instructing customers how to use the Accused Canon Apps in a

way that directly infringes at least claims 15, 16, 18, and 20 of the ’576 Patent.

       92.     Canon has had actual knowledge of the ’576 Patent since at least January 26, 2021.

       93.     On information and belief, Canon’s ongoing actions represent a specific intent to

induce infringement of at least claims 15, 16, 18, and 20 of the ’576 Patent. For example, Canon

offers its customers extensive customer support and instructions, including an instructional video

and brochures, that instruct and encourage its customers to infringe the ʼ576 Patent via at least

their use of the Accused Canon Apps. See, e.g., https://downloads.canon.com/nw/pdfs/copiers/

CanonPrintBusinessPromoFlyer.pdf; https://downloads.canon.com/nw/pdfs/copiers/CPB-

MinimizingTouchPoints-RemoteOperation.pdf; https://csa.canon.com/internet/portal/us/csa/

products/details/software/enterprise-office/canon-print-business-app/canon-print-buisness-app.

       94.     Additionally, on information and belief, Canon is indirectly infringing the ʼ576

Patent in violation of 35 U.S.C. § 271(c) by contributing to the direct infringement of Canon’s

customers. Since at least when it learned of the ʼ576 patent, Canon has known, or should have

known, that the intended use of its Accused Canon Apps by an end user is both patented and

infringing.

       95.     The Accused Canon Apps are not staple articles or commodities of commerce

suitable for substantial noninfringing use. Rather, the Accused Canon Apps are especially made

and/or adapted for use in infringing the ʼ576 Patent. Further, the Accused Canon Apps are a

material part of the inventions claimed in claims 15, 16, 18, and 20 of the ʼ576 Patent. See, e.g.,

https://downloads.canon.com/nw/pdfs/copiers/CanonPrintBusinessPromoFlyer.pdf; https://

downloads.canon.com/nw/pdfs/copiers/CPB-MinimizingTouchPoints-RemoteOperation.pdf;




ORIGINAL COMPLAINT                                                                      Page 15 of 19
         Case 6:21-cv-00143-ADA Document 1 Filed 02/11/21 Page 16 of 19




https://csa.canon.com/internet/portal/us/csa/products/details/software/enterprise-office/canon-

print-business-app/canon-print-buisness-app.

       96.     An exemplary claim chart demonstrating Canon’s infringement of the ʼ576 Patent,

as well as Canon’s customers’ infringement of the ’576 Patent, which is induced and contributed

to by Canon, is attached as Exhibit 9 and incorporated herein by reference.

       97.     As a result of Canon’s infringement of the ’576 Patent, Flexiworld has suffered and

is owed monetary damages adequate to compensate it for the infringement under 35 U.S.C. § 284,

but in no event less than a reasonable royalty.

                   COUNT V – INFRINGEMENT OF THE ’791 PATENT

       98.     Flexiworld incorporates herein the allegations made in paragraphs 1 through 65.

       99.     Canon has and continues to directly infringe one or more claims of the ’791 Patent,

including, for example, claims 1-5, in violation of 35 U.S.C. § 271(a) by making, using, selling,

offering for sale, and/or importing into the United States infringing products including, but not

limited to, the Accused Wireless Printers.

       100.    Additionally, on information and belief, Canon is indirectly infringing the ’791

Patent in violation of 35 U.S.C. § 271(b) at least by inducing customers to purchase the Accused

Wireless Printers and/or by instructing customers how to use the Accused Wireless Printers in a

way that directly infringes at least claims 1-5 of the ’791 Patent.

       101.    Canon has had actual knowledge of the ’791 Patent since at least January 26, 2021.

       102.    On information and belief, Canon’s ongoing actions represent a specific intent to

induce infringement of at least claims 1-5 of the ’791 Patent. For example, Canon offers its

customers extensive customer support and instructions that instruct and encourage its customers

to infringe the ʼ791 Patent via at least their use of the Accused Wireless Printers. See, e.g.,




ORIGINAL COMPLAINT                                                                       Page 16 of 19
         Case 6:21-cv-00143-ADA Document 1 Filed 02/11/21 Page 17 of 19




https://csa.canon.com/internet/portal/us/csa; https://csa.canon.com/internet/portal/us/csa/

support/help-desk; https://csa.canon.com/internet/portal/us/csa/support/.

        103.    An exemplary claim chart demonstrating Canon’s infringement of the ʼ791 Patent,

as well as Canon’s customers’ infringement of the ’791 Patent, which is induced by Canon, is

attached as Exhibit 10 and incorporated herein by reference.

        104.    As a result of Canon’s infringement of the ’791 Patent, Flexiworld has suffered and

is owed monetary damages adequate to compensate it for the infringement under 35 U.S.C. § 284,

but in no event less than a reasonable royalty.



                                 DEMAND FOR A JURY TRIAL

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Flexiworld demands a trial by

jury on all issues triable of right by a jury.




ORIGINAL COMPLAINT                                                                      Page 17 of 19
            Case 6:21-cv-00143-ADA Document 1 Filed 02/11/21 Page 18 of 19




                                     PRAYER FOR RELIEF

       WHEREFORE, Flexiworld respectfully requests that this Court enter judgment in its favor

and grant the following relief:

       a.       A judgment that Canon has directly and/or indirectly infringed one or more claims
                of each of the Patents-in-Suit;

       b.       A judgment and order requiring Canon to pay Flexiworld past and future damages
                under 35 U.S.C. § 284, including for supplemental damages arising from any
                continuing post-verdict infringement for the time between trial and entry of the final
                judgment with an accounting, as needed, as provided by 35 U.S.C. § 284;

       c.       A judgment and order requiring Canon to pay Flexiworld reasonable ongoing
                royalties on a going-forward basis after final judgment;

       d.       A judgment and order requiring Canon to pay Flexiworld pre-judgment and post-
                judgment interest on the damages award;

       e.       A judgment and order requiring Canon to pay Flexiworld’s costs; and

       f.       Such other and further relief as the Court may deem just and proper.




ORIGINAL COMPLAINT                                                                       Page 18 of 19
        Case 6:21-cv-00143-ADA Document 1 Filed 02/11/21 Page 19 of 19




Dated: February 11, 2021                 Respectfully submitted,

                                         /s/ Timothy E. Grochocinski____
                                         TIMOTHY E. GROCHOCINSKI
                                         ILLINOIS BAR NO. 6295055
                                         JOSEPH P. OLDAKER
                                         ILLINOIS BAR NO. 6295319
                                         NELSON BUMGARDNER ALBRITTON PC
                                         15020 S. Ravinia Avenue, Suite 29
                                         Orland Park, Illinois 60462
                                         708.675.1974 (telephone)
                                         tim@nbafirm.com
                                         joseph@nbafirm.com

                                         COUNSEL FOR PLAINTIFF
                                         FLEXIWORLD TECHNOLOGIES, INC.




ORIGINAL COMPLAINT                                                  Page 19 of 19
